     Case 3:20-cv-02311-DMS-BGS Document 10 Filed 05/18/21 PageID.121 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10    GEORGE WALKER,                                     Case No.: 20-cv-2311-DMS-BGS
11                                      Plaintiff,
                                                         ORDER GRANTING LEAVE TO
12    v.                                                 AMEND COMPLAINT
13    TAKEDA PHARMACEUTICALS
      AMERICA, INC. et al.,
14
                                     Defendants.
15
16
17         On April 12, 2021, Plaintiff George Walker filed a motion to amend his complaint
18   pursuant to Fed. R. Civ. P. 15(a)(2). (ECF No. 4.) Defendants did not file a response in
19   opposition to the motion.
20         Rule 15(a)(2) provides that “a party may amend its pleading only with the opposing
21   party's written consent or the court's leave.” However, the rule further provides that
22   “court[s] should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). The
23   decision to grant leave to amend is one that rests in the discretion of the trial court. See
24   Int’l Ass'n of Machinists & Aerospace Workers v. Republic Airlines, 761 F.2d 1386, 1390
25   (9th Cir. 1985). The policy in favor of granting leave to amend “is to be applied with
26   extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th
27   Cir. 2003) (quotation omitted). This liberality dictates that the nonmoving party bears the
28   burden of demonstrating why leave to amend should not be granted. Grant v. Hill, 11-

                                                     1
                                                                                20-cv-2311-DMS-BGS
     Case 3:20-cv-02311-DMS-BGS Document 10 Filed 05/18/21 PageID.122 Page 2 of 2



 1   cv-3015-JAH, 2021 WL 1378813, at *1 (S.D. Cal. Jan. 21, 2021) (citing Genentech, Inc.
 2   v. Abbott Laboratories, 127 F.R.D. 529, 530–31 (N.D. Cal. 1989)).
 3          In determining whether to allow an amendment under Rule 15(a)(2), courts generally
 4   consider five factors: (1) “undue delay,” (2) “bad faith or dilatory motive on the part of the
 5   movant,” (3) “repeated failure to cure deficiencies by amendments previously allowed,”
 6   (4) “undue prejudice to the opposing party by virtue of allowance of the amendment,” and
 7   (5) “futility of amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962); see also Smith v.
 8   Pac. Prop. Dev. Co., 358 F.3d 1097, 1101 (9th Cir. 2004) (citing the Foman factors).
 9          Here, Plaintiff filed his motion to amend less than four months after filing his initial
10   complaint. (See ECF Nos. 1, 4.) Further, the proposed amendment to the Complaint would
11   be Plaintiff’s first. Finally, Defendants failed to put forward any argument that Plaintiff’s
12   amendment would be futile, prejudicial, or otherwise in bad faith. Therefore, Plaintiff’s
13   motion for leave to amend is granted.1
14          IT IS SO ORDERED.
15
16   Dated: May 17, 2021                              ___________________________
17                                                    Hon. Dana M. Sabraw
                                                      Unites States Chief District Judge
18
19
20
21
22
23
24
25
26
27
     1
       This motion is currently scheduled for a hearing on May 21, 2021. That hearing is vacated as moot in
28   light of this order.

                                                        2
                                                                                         20-cv-2311-DMS-BGS
